Opinion issued September 20, 2012.




                                     In The

                            Court of Appeals
                                  For The

                        First District of Texas
                        ————————————
                           NOS. 01-11-00679-CR
                                01-11-00680-CR
                         ———————————
                      JERRY C. HERRON, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee




                  On Appeal from the 23rd District Court
                        Brazoria County, Texas
                      Trial Court Case No. 61,521



                        MEMORANDUM OPINION

     Appellant Jerry C. Herron was indicted for continuous sexual abuse of a

young child and aggravated sexual assault. See TEX. PENAL CODE ANN. §§ 21.02,
22.021 (West Supp. 2012). Herron pleaded not guilty. A jury found Herron guilty

of both charges and assessed punishment at 99 years for the continuous sexual

abuse charge and 20 years for the aggravated assault, which the trial court ordered

him to serve consecutively.

         Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

therefore the appeal is without merit and is frivolous. See Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967).

         Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel discusses the

evidence adduced at the trial, supplies us with references to the record, and

provides us with citation to legal authorities. Counsel indicates that he has

thoroughly reviewed the record and that he is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400;

Mitchell v. State, 193 S.W.3d 153, 154 (Tex. App.—Houston [1st Dist.] 2006, no

pet.).

         In addition, counsel’s brief reflects that he delivered a copy of the brief to

appellant and informed him of his right to examine the appellate record and to file




                                            2
a response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Appellant has not filed a pro se response.

        We have independently reviewed the entire record, and we conclude that no

reversible error exists in the record, that there are no arguable grounds for review,

and that therefore the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (explaining

that frivolity is determined by considering whether there are “arguable grounds”

for review); See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005)

(emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether the appeal is wholly frivolous); Mitchell, 193
S.W.3d at 155. An appellant may challenge a holding that there are no arguable

grounds for appeal by filing a petition for discretionary review in the Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d 827 & n.6.

        We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Perry Stevens must immediately send the notice required by

Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c). We dismiss all pending motions as

moot.

1
        Appointed counsel still has a duty to inform appellant of the result of this
        appeal and that he may, on his own, pursue discretionary review in the Texas
        Court of Criminal Appeals. See Ex parte Owens, 206 S.W.3d 670, 674 (Tex.
        Crim. App. 2006).
                                          3
                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4